Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 1 of 10 - Page ID#: 971




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                            NORTHERN DIVISION AT COVINGTON
                              CASE NO. 2:21-CV-00105-DLB-EBA

 CHRISTY BECKERICH, ET AL.                                                           PLAINTIFFS

 vs.

 SAINT ELIZBETH MEDICAL CENTER, INC., ET AL.                                       DEFENDANTS

                 DEFENDANTS’ ANSWER TO PLAINTIFFS’ COMPLAINT

        Come now Defendants, Saint Elizabeth Medical Center, Inc. and Summit Medical Group,

 Inc. d/b/a St. Elizabeth Physicians (collectively herein “St. Elizabeth”), by and through counsel,

 and for their Answer to Plaintiffs’ Complaint, state as follows.

        1.      St. Elizabeth denies the allegations in Paragraphs 9, 35, 49, 64, 70, 71, 72, 73, 74,

 75, 76, 77, 78, 79, 80, 81, 82, 83, 86, 87, 88, 89, 91, 94, 100, 101, 103, 112, 113, 114, 115, 116,

 117, 118, 119, 120, 121, 122, 123, 124, 142, 147, 148, 149, 150, 154, 157, 169, 176, 179, 184,

 187, 191, 192, 193, 194, 195, 196, 197, 199, 201, 202, 203, 204, 210, 211, 212, 214, 215, 216,

 217, 218, 219, 220, 221, 222, 224, 226, 227, 228, 232, 233, 234, 235, 236, 237, 238, 240, 241,

 243, 244, 245, 246, 247, 250, 258, 259, 260, 261, 263, 265, 269, 271, 273, 277, 278, 284, 285,

 286, 287, 288, 289, 290, 291, 292, 293, 294, 295, 296, 299, 302, 303, 304, 305, 307, 311, 324,

 325, 326, 327, 329, 330, 331, 332, 334, 336, 338, 340, 341, 342, 343, 348, 350, 352, 354, 364,

 365, 366, 369, 377, 378, 379, 380, 391, 392, 394, 395, 396, 397, 398, 404, 405, 406, 407, 408,

 409, 410, 413, 418, 419, 420, 421, 425, 426, 428, 429, 430, 432, 433, 434, 435, 436, 437, 438,

 439, 440, 442, 443, 444, 445, 446, 447, 450, 452, 435, 454, 456, 457, 458, 459, 460, 461, 462,

 464, 470, 471, 472, 473, 475, 476, 477, 478, 479, 482, 483, 484, 485, 486, 487, 488, 489, 491,

 492, 493, 494, 495, 496, 497, 498, 499, 500, 502, 503, 504, 505, 506, 507, 508, 510, 511, 512,



                                                  1
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 2 of 10 - Page ID#: 972




 513, 514, 515, 516, 517, 519, 520, 521, 522, 523, 524, 526, 528, 529, 530, 531, 532, 533, 535,

 536, 537, 538, 539, 541, 542, 543, 544, 545, 546, 547, 549, 550, 552, 554, 556, 557, 558, 559,

 560, 561, 562, 563, 564, 565, 566, 567, 568, 569, 571, 572, 575, 579, 580, 581, 582, 585, 586,

 587, 592, 593, 594, 595, 596, 601, 610, 611, 612, 613, 614, 615, and 617 of the Complaint.

         2.      St. Elizabeth presently lacks knowledge or information sufficient to form a belief

 as to the truth or falsity of the allegations in Paragraphs 1, 2, 3, 5, 8, 10, 11, 12, 13, 15, 16, 17, 18,

 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 31, 32, 33, 34, 36, 37, 38, 39, 40, 41, 42, 43, 44, 45,

 46, 47, 48, 50, 51, 52, 53, 54, 55, 56, 57, 58, 59, 60, 61, 62, 63, 65, 66, 69, 84, 85, 90, 92, 93, 95,

 96, 97, 98, 99, 102, 104, 105, 106, 107, 108, 109, 110, 111, 125, 126, 127, 128, 129, 130, 131,

 132, 133, 134, 135, 136, 137, 138, 139, 140, 141, 143, 144, 145, 146, 151, 152, 153, 155, 156,

 158, 159, 160, 161, 162, 163, 164, 165, 166, 167, 168, 170, 171, 172, 173, 174, 175, 177, 178,

 180, 181, 182, 183, 185, 186, 188, 189, 190, 198, 200, 205, 206, 207, 208, 209, 213, 223, 225,

 229, 230, 231, 239, 242, 248, 249, 251, 252, 253, 254, 255, 256, 257, 262, 264, 266, 267, 268,

 270, 272, 274, 275, 276, 279, 280, 281, 282, 297, 298, 300, 301, 306, 308, 309, 310, 312, 313,

 314, 315, 316, 317, 318, 319, 320, 321, 322, 323, 328, 333, 335, 337, 339, 344, 345, 346, 347,

 349, 351, 353, 356, 357, 358, 361, 362, 368, 370, 372, 373, 374, 375, 376, 381, 382, 383, 384,

 385, 386, 387, 388, 389, 390, 399, 400, 401, 402, 403, 411, 412, 414, 415, 416, 417, 422, 423,

 427, 431, 441, 448, 465, 466, 467, 468, 469, 474, 527, 553, 574, 576, 577, 578, 583, 589, 590,

 591, 597, 598, 599, 600, 602, 603, 604, 605, 606, 607, 608, and 609 of the Complaint, and therefore

 denies same.

         3.      St. Elizabeth admits the allegations in Paragraphs 4, 6, 7, 14, 67, 68, 283, 355, 359,

 360, 363, 367, 371, 393, 449, 481, 573, and 588 of the Complaint.




                                                     2
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 3 of 10 - Page ID#: 973




        4.      In response to Paragraphs 451, 455, 463, 480, 490, 501, 509, 518, 525, 534, 540,

 548, 551, 570, 584, 597, and 616 of the Complaint, St. Elizabeth reiterates and reaffirms its

 answers to the Paragraphs above as if fully set forth herein.

        5.      All other allegations contained in the Complaint that are not specifically addressed

 above, including any narrative statements contained in unnumbered paragraphs of the Complaint,

 are hereby expressly denied.

                                       AFFIRMATIVE DEFENSES

                                   FIRST AFFIRMATIVE DEFENSE

        1.      The Complaint fails to state a claim upon which relief can be granted.

                                  SECOND AFFIRMATIVE DEFENSE

        2.      St. Elizabeth did not discriminate or retaliate against Plaintiffs in any manner; St.

 Elizabeth did not fail to reasonably accommodate Plaintiffs in any respect including without

 limitation with respect to any disability or sincerely held religious belief; St. Elizabeth did not

 deny Plaintiffs any rights to which they are entitled under any law, including but not limited to the

 ADA, Title VII, and/or the Rehabilitation Act; and Plaintiffs cannot state a prima facie case or

 demonstrate pretext with respect to any of the claims alleged.

                                   THIRD AFFIRMATIVE DEFENSE

        3.      All actions taken by St. Elizabeth with respect to Plaintiffs were taken in good faith

 and were motivated solely by lawful, legitimate, and non-discriminatory business reasons.

                                 FOURTH AFFIRMATIVE DEFENSE

        4.      Plaintiffs did not make any requests for reasonable accommodation.

                                   FIFTH AFFIRMATIVE DEFENSE

        5.      St. Elizabeth did not deny Plaintiffs’ requests for reasonable accommodation.



                                                  3
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 4 of 10 - Page ID#: 974




                                    SIXTH AFFIRMATIVE DEFENSE

           6.    To the extent Plaintiffs’ requests for accommodation were denied, such requests

 were unreasonable and/or would have caused an undue hardship and/or were a direct threat to

 safety and health of patients, employees and visitors.

                                 SEVENTH AFFIRMATIVE DEFENSE

           7.    St. Elizabeth followed its relevant policies and procedures in good faith at all times

 relative to Plaintiffs’ employment.

                                  EIGHTH AFFIRMATIVE DEFENSE

           8.    Plaintiffs were not treated differently than any similarly situated employee on any

 basis.

                                   NINTH AFFIRMATIVE DEFENSE

           9.    Plaintiffs are not disabled and/or do not have a physical or mental impairment

 which substantially limits any major life activity.

                                   TENTH AFFIRMATIVE DEFENSE

           10.   Plaintiffs have not incurred any damages or harm, but to the extent Plaintiffs have,

 there is no causal connection between said damages or harm and any act or omission of St.

 Elizabeth.

                                ELEVENTH AFFIRMATIVE DEFENSE

           11.   Plaintiffs’ claims are barred by the doctrines of estoppel, laches, unclean hands, and

 waiver.

                                 TWELFTH AFFIRMATIVE DEFENSE

           12.   Plaintiffs refused to engage in the interactive process with St. Elizabeth despite St.

 Elizabeth’s good faith attempts to engage in such process with Plaintiffs.



                                                   4
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 5 of 10 - Page ID#: 975




                               THIRTEENTH AFFIRMATIVE DEFENSE

        13.     Plaintiffs’ claims are barred because the employment decisions about which

 Plaintiffs complain were made solely on the basis of legitimate, non-discriminatory, reasonable

 and lawful factors.

                               FOURTEENTH AFFIRMATIVE DEFENSE

        14.     Plaintiffs did not have a sincerely held religious belief, practice or observance.

                                FIFTEENTH AFFIRMATIVE DEFENSE

        15.     Plaintiffs’ claims are barred to the extent Plaintiffs have failed to mitigate their

 damages, if any.

                                SIXTEENTH AFFIRMATIVE DEFENSE

        16.     Plaintiffs’ damages, if any, were caused by their own willful and/or intentional

 conduct, which conduct is a complete bar to their claims for damages.

                              SEVENTEENTH AFFIRMATIVE DEFENSE

        17.     Plaintiffs’ claims for damages are barred by the doctrine of after-acquired evidence.

                               EIGHTEENTH AFFIRMATIVE DEFENSE

        18.     Plaintiffs violated and/or refused to comply with the lawful, reasonable and

 uniformly enforced policies of St. Elizabeth.

                               NINETEENTH AFFIRMATIVE DEFENSE

        19.     Plaintiffs were not otherwise qualified for their positions with or without reasonable

 accommodation.

                                TWENTIETH AFFIRMATIVE DEFENSE

        20.     Plaintiffs have failed to exhaust their administrative remedies, including but not

 limited to their failure to timely file the prerequisite administrative charges.



                                                    5
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 6 of 10 - Page ID#: 976




                              TWENTY-FIRST AFFIRMATIVE DEFENSE

        21.      Plaintiffs’ claims are barred by the doctrines of res judicata, collateral estoppel,

 claim preclusion and issue preclusion.

                            TWENTY-SECOND AFFIRMATIVE DEFENSE

        22.      Plaintiffs’ claims are barred by the double dismissal rule and Federal Rule of Civil

 Procedure 41.

                             TWENTY-THIRD AFFIRMATIVE DEFENSE

        23.      Plaintiffs’ claims are barred by the applicable statutes of limitation.

                            TWENTY-FOURTH AFFIRMATIVE DEFENSE

        24.      Plaintiffs all are not current or former employees of St. Elizabeth.

                              TWENTY-FIFTH AFFIRMATIVE DEFENSE

        25.      Plaintiffs have no private right of action.

                              TWENTY-SIXTH AFFIRMATIVE DEFENSE

        26.      Plaintiffs lack standing to bring the claims asserted.

                           TWENTY-SEVENTH AFFIRMATIVE DEFENSE

        27.      Plaintiffs’ claims are barred because the Complaint violates Federal Rule of Civil

 Procedure 8(a).

                            TWENTY- EIGHTH AFFIRMATIVE DEFENSE

        28.      Plaintiffs did not rely upon any representations made by St. Elizabeth, and to the

 extent they did, such reliance was unreasonable.

                             TWENTY-NINTH AFFIRMATIVE DEFENSE

        29.      Plaintiffs have failed to allege sufficient factual support for each of the elements of

 the claims asserted in the Complaint.



                                                    6
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 7 of 10 - Page ID#: 977




                                   THIRTIETH AFFIRMATIVE DEFENSE

         30.      The claims asserted in the Complaint are facially implausible.

                                 THIRTY-FIRST AFFIRMATIVE DEFENSE

         31.      Plaintiffs have not been coerced in any manner at any time.

                               THIRTY-SECOND AFFIRMATIVE DEFENSE

         32.      St. Elizabeth acted pursuant to legitimate business justifications at all times.

                                 THIRTY-THIRD AFFIRMATIVE DEFENSE

         33.      Plaintiffs have failed to allege an antitrust injury.

                               THIRTY-FOURTH AFFIRMATIVE DEFENSE

         34.      Plaintiffs have an adequate remedy at law and have failed to make any showing of

 irreparable harm.

                                 THIRTY-FIFTH AFFIRMATIVE DEFENSE

         35.      Plaintiffs have failed to allege their fraud claims with particularity in violation of Federal

 Rule of Civil Procedure 9(b).

                                 THIRTY-SIXTH AFFIRMATIVE DEFENSE

         36.      Plaintiffs have alleged causes of action which do not exist.

                              THIRTY-SEVENTH AFFIRMATIVE DEFENSE

         37.      Plaintiffs’ employment was and remains at-will at all times.

                               THIRTY-EIGHTH AFFIRMATIVE DEFENSE

         38.      The Complaint fails to allege the existence of any duty owed by St. Elizabeth to

 any Plaintiff.

                                 THIRTY-NINTH AFFIRMATIVE DEFENSE

         39.      The Complaint fails to allege the breach of any duty owed.



                                                       7
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 8 of 10 - Page ID#: 978




                                 FORTIETH AFFIRMATIVE DEFENSE

         40.     Plaintiffs are not entitled to a declaration of rights under federal law.

                               FORTY-FIRST AFFIRMATIVE DEFENSE

         41.     The Complaint fails to satisfy any element of Federal Rule of Civil Procedure 23

 including without limitation identifying any proper class.

                             FORTY-SECOND AFFIRMATIVE DEFENSE

         42.     The Complaint does not allege any intentional, reckless or negligent conduct on the

 part of St. Elizabeth.

                               FORTY-THIRD AFFIRMATIVE DEFENSE

         43.     The Complaint is not properly verified.

                             FORTY-FOURTH AFFIRMATIVE DEFENSE

         44.     The Complaint does not allege the residence or domicile of any Plaintiff.

                               FORTY-FIFTH AFFIRMATIVE DEFENSE

         45.     Claims and allegations asserted in the Complaint are in violation of Federal Rule

 of Civil Procedure 11(b).

                               FORTY-SIXTH AFFIRMATIVE DEFENSE

         46.     The Complaint contains matters which are redundant, immaterial, impertinent

 and/or scandalous and which must be stricken pursuant to Federal Rule of Civil Procedure 12(f).

                             FORTY-SEVENTH AFFIRMATIVE DEFENSE

         47.     To the extent Plaintiffs have been damaged, which St. Elizabeth denies, any such

 damage was the direct and proximate result of Plaintiffs’ own actions and/or the actions of other

 persons, entities and/or superseding or intervening causes over whom and which St. Elizabeth had

 no control.



                                                    8
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 9 of 10 - Page ID#: 979




                              FORTY-EIGHTH AFFIRMATIVE DEFENSE

        48.       Plaintiffs’ claims are barred by lack of subject-matter jurisdiction, including

 without limitation lack of case or controversy, lack of justiciability and lack of ripeness.

                               FORTY-NINTH AFFIRMATIVE DEFENSE

        49.       St. Elizabeth’s conduct of which Plaintiffs complain was and is privileged.

                                  FIFTIETH AFFIRMATIVE DEFENSE

        50.       St. Elizabeth denies any allegation in the Complaint not otherwise admitted or

 denied herein.

                                FIFTY-FIRST AFFIRMATIVE DEFENSE

        51.       St. Elizabeth reserves the right to raise such further defenses that shall become

 manifest during or after completion of discovery at any time including through trial; and, St.

 Elizabeth further reserves the right to amend or supplement its Answer to the extent additional

 facts become manifest during or after completion of discovery at any time including through trial.

        WHEREFORE, having answered, St. Elizabeth demands that Plaintiffs’ Complaint be

 dismissed with prejudice; for its costs and attorney fees incurred in defending this matter; and for

 any and all other relief to which it may be entitled.

                                                Respectfully submitted,

                                                /s/ Mark D. Guilfoyle
                                                Mark D. Guilfoyle (KBA #27625)
                                                Nicholas C. Birkenhauer (KBA #91901)
                                                Christopher B. Markus (KBA #92613)
                                                Michael J. Enzweiler (KBA #96989)
                                                Dressman Benzinger LaVelle PSC
                                                207 Thomas More Parkway
                                                Crestview Hills, KY 41017
                                                (859) 341-1881 (T)
                                                (859) 341-1469 (F)
                                                mguilfoyle@dbllaw.com

                                                   9
Case: 2:21-cv-00105-DLB-EBA Doc #: 19 Filed: 09/16/21 Page: 10 of 10 - Page ID#: 980




                                               nbirkenhauer@dbllaw.com
                                               cmarkus@dbllaw.com
                                               menzweiler@dbllaw.com
                                               Counsel for Defendants

                                  CERTIFICATE OF SERVICE

          I certify that on the 16th day of September, 2021, the foregoing was served via the Court’s
  electronic filing system upon:

  A. Dominick Romeo
  Deters Law
  5247 Madison Pike
  Independence, KY 41051
  dromeo@ericdeters.com
                                               /s/ Mark D. Guilfoyle




  984242v1
                                                  10
